﻿Upper Volta, through me, wishes to express its great satisfaction, Mr. President, at seeing you presiding over this thirty-fourth session of the General Assembly. In your capacity as Permanent Representative of the United Republic of Tanzania, you have ably defended the cause of the liberation of peoples and the establishment of a new international economic order. We have no doubt that, as President of the General Assembly, you will prove able to conduct our debates with equity and justice.
219.	Allow me to associate in this tribute the President of the thirty-third session, who conducted our proceedings to the satisfaction of all.
220.	I also wish to pay a tribute to the work of our Secretary-General, Mr. Waldheim, who has shown he is able to dedicate himself with equal success both to the protection of peace and international security and to the many-faceted cause of the third world. Upper Volta wishes to convey to him its full appreciation of the fact that he is so constantly available and to thank him for the courageous decisions he has taken.
221.	Our Assembly has just been enriched by the ad-mission of Saint Lucia as a Member. I wish to welcome it here on behalf of Upper Volta. There can be no doubt that the new energy it will bring to our Organization will prove a valuable asset to our common quest for peace and progress.
222.	In my statement last year I described my country's anxiety about the crises through which the world was passing: the economic crisis, the political crisis, the moral crisis. Those who, like us, persist in believing that evolution should bring progress are obliged to note that the worsening of the world situation in the past year is capable of endangering the very existence of the international community. The economic crisis is reaching such a level of sensitivity that anything could happen unless we move without delay to deal the cards again on a basis that is more reasonable, if not more just.
223.	The present session is of particular importance, because it coincides with the end of the Second United Nations Development Decade. This is therefore more than ever the time for stock-taking. We must say this clearly and distinctly: by comparison with the objectives set by the International Development Strategy for the Second Development Decade, we have recorded little progress which would justify satisfaction, and we have little reason for hope. The world economy is just drifting. According to United Nations statistics, in 1978 the growth in world production slowed down very markedly, particularly in the developing countries whose global gross domestic product advanced by only 4 per cent. There is a very striking difference between this rate and the 6 per cent which was recorded in the period 1971 to 1975. At any rate, we are very far from the objective of 6 per cent stipulated by the current Development Decade.
224.	The slow pace of economic growth of the least advanced countries is even more dramatic and disturbing. In the case of most of these countries, the average rate of growth of the per capita gross domestic product was below 1 per cent during the period 1976 to 1978. This is indeed a gloomy picture, which makes one even more pessimistic about efforts now being undertaken to formulate a strategy for the third development decade, particularly when one witnesses more and more negative manifestations of international co-operation. In fact, the developing countries have had bitter experience of the lack of understanding and disillusionment that accompany the various negotiations between the North and the South—or, to paraphrase an eminent modern economist, between the centre and the periphery.
225.	It was the same story at the recent United Nations Conference on Science and Technology for Development, and again at the fifth session of UNCTAD, which was held last May in Manila. That session, in which millions of human beings had placed their hopes, constituted crystal-clear proof of what one might call the deterioration of the terms of negotiation. The evasions, almost amounting to outright rejection, employed by our partners, the developed countries, in systematically opposing virtually all our proposals lead us to wonder whether there is still any will to co-operate and, in particular, what future there may be for the attainment of an agreement on a new international economic order. 
226.	We are not unaware of the current difficulties of the developed countries. We know that they are confronting an economic recession and an inflationary trend of unprecedented dimensions—an inflation aggravated still more by monetary disorder and unemployment. We are all the more keenly aware of this in that we have to suffer the consequences, since we depend so much on the economic situation of those countries. It is more than regrettable, at the end of the Second Development Decade, to see the vital interests of three quarters of the world's population being treated as unrealistic and unreasonable.
227.	What we are asking for is not the generosity of the richer countries. What we are calling for forcefully is a more just and more equitable distribution of the surplus wealth which the developed countries squander every day in vain pleasures and the frenzied pursuit of futile desires, in the purchase of weapons and other sophisticated arsenals. We are not opposed to the greater growth of the countries which are already economically powerful. We simply ask that this should not have as its consequence further setbacks for peoples that live in conditions on the fringe of the benefits of progress.
228.	Need I remind members that the most glaring fact at the close of this century is that more than a quarter of mankind still suffers hunger, malnutrition, illiteracy and disease? Need I emphasize more forcefully that for 800 million people the first priority continues to be the satisfaction of the elementary needs for food and drink, and that for them development is a matter of sheer survival?
229.	The food production of the developing countries is growing only at a rate of about 2 per cent, which is half the objective set by the World Food Conference. At the same time, those countries have a population growth of about 2.4 per cent. Statistics show that each year the world's population increases by 70 million. This means that the population of the world will total 6 billion by the end of the century.
230.	Even if, as we have seen, the results obtained by world food policy do not yet meet the needs of the developing countries, we must pay a tribute to FAO for its tireless efforts in the field of food aid, and also for its assistance in the sector of agricultural development. These efforts were made notwithstanding its very limited resources. A food strategy should be worked out under the auspices of FAO so that the developing countries will by the end of the century achieve self- sufficiency in food. Such a strategy, in our opinion at least, involves the transfer of agricultural technology to the developing countries and far-reaching action in the sphere of reforestation, environmental planning and development and the rehabilitation of arable land.
231.	Anticipating this vast programme, Upper Volta has suggested at previous sessions of the General Assembly the establishment of the United Nations decade of the tree. At the risk of repeating myself, let me reiterate this proposal which, if followed up, as I hope it will be, would help to resolve one of the most awesome problems of the modern age—hunger, the scourge which degrades mankind and causes the degeneration of our society.
232.	Generally speaking, development assistance needs to be reconsidered both in quantity and quality.
233.	From the point of view of quantity, development assistance falls far short of the target of 0.7 per cent of gross national product, which was decided by common agreement in New Delhi in 1968.  Ten years later, with 0.31 per cent of gross national product for the countries members of the Organization for Economic Cooperation and Development and 0.05 per cent for the socialist countries, international development assistance is falling behind. However, the effort made by certain countries, such as the Netherlands and the States of northern Europe, whose official development assistance exceeds the 0.7 per cent target, should be highlighted. Yet the developed world could do even more if it simply agrees to convert a part of the amount allocated for the purchase of weapons to official development assistance. It is estimated that $400 billion are spent annually by the countries of the world on armaments and military expenditure. This is 150 times the total budget of the eight countries of the Sahel, whereas all that would be needed would be one fifth of that amount in order to replant the Sahel area, establish a reforestation programme, provide for the irrigation needs of the eight Sahelian countries in the framework of a policy of food self-sufficiency, bring literacy to all the populations of that sub region, which contains 25 million illiterates, provide for the public-health needs of these countries as a whole, and virtually wipe out unemployment.
234.	As for the qualitative level, the forthcoming United Nations development decade should to the extent possible ensure that aid really will promote development. This means that the donors should allow the beneficiaries to set their own priorities because what is good for one is not necessarily good for another. The return on an investment should be measured above all in terms of the well-being of the population concerned.
235.	In regard to the third United Nations development decade, since we are at the important stage of preparation for it, I appeal to all those involved in this new gamble on the future, whether they are rich or poor sovereign States, or regional groups or international organizations. Before we embark on this new phase we must learn the lessons of the last two decades—in other words, to draw a moral from history, as it were. Twenty years ago the international community decided to manage its future and to try to reduce the gap between rich and poor. The objective still remains valid and it must be the basis for the coming decade.
236.	In 20 years much has been done and some results are beginning to appear. For example, in the area of public debt in the developing countries there has been a certain amount of relief. At present 11 countries have already converted their debts into grants. Other decisions are expected in this sphere. On the subject of commodity agreements, negotiations have been successful in respect of sugar, olive oil and rubber. Similar results are expected for cocoa and jute. A most encouraging development in this respect was the agreement reached last March on the basic features of the Common Fund, but only after, it is true, some long 
negotiations. The Common Fund is primarily a victory for the developing countries. It is intended not only to finance commodity stocks for the benefit of the poorer countries, but it continues to be the institution by which those latter countries, in adopting decisions, will carry more weight than they do in other financial organs. However, the few successes which have been achieved in no way diminish the general disappointment which has been felt in regard to international economic relations.
237.	Protectionism is re-emerging at a period which is characterized by major economic groupings which claim to be open. Protectionism itself is then added to economic recession to create harmful consequences for the exports of countries with weak markets. The industrial output of the third world, which is already inadequate compared with the objectives agreed upon, is handicapped because it lacks outlets.
238.	Trade-balance deficits grow worse from one year to the next. Between 1977 and 1978, for example, the developing countries suffered a further loss of $10 billion in their trade balances, the deficit increasing from $23.5 billion to $34 billion.
239.	This is the common lot of the developing countries. But what is one to say when one turns to the fate of the least advantaged among them? There are countries, such as mine, which have grave geographical disadvantages: they are land-locked; they also suffer from the handicaps of history; they were colonized to serve essentially as reservoirs of labour; they have been hard hit by nature; they have suffered natural disasters which are all the more difficult to control in the sense that one does not know within what cycle they belong.
240.	The whole world is aware of the situation of the Sahelian countries which have been gravely hit since 1973 by the most severe drought ever, the repercussions of which continue to keep their economy and development in a precarious balance.
241.	Our country, Upper Volta, thus expects a great deal from co-operation, both international and regional.
242.	We had the good fortune to have the benefit of this flow of solidarity from the international community, whether it be in our capacity as a country of the Sahel or within the framework of efforts made for the benefit of the least developed or geographically disadvantaged countries.
243.	The most positive result of these two Decades is the interdependence of inter-State relations which has become evident. Regardless of their political choices, their size or power, whatever their divergence of interests, all States without exception are obliged to cooperate.
244.	This coming together of peoples can take place only through fruitful dialogue, a dialogue which takes into account above all the multidimensional nature of man—his background, his ethics and his social and cultural values. It is only thus that we shall succeed in transforming our national selfishness into world-wide solidarity, a transformation which must, of course, be accompanied by moral uplift. Having understood the need for real solidarity among peoples, Upper Volta, ever since its independence, has resolutely turned to its neighbours to promote with them exemplary regional co-operation of benefit to our different peoples. Accordingly, within the Council of the Entente and the Common African and Mauritanian Organization, and through the implementation of a programme of integrated development of the Liptako-Gourma region and the establishment of the Permanent Inter-State Committee on Drought Control in the Sahel, the West African Economic Community, and the Economic Community of West African States, we are working in a realistic and positive way towards the development of our economies through the maximum use of regional resources.
245.	At the national level, my Government, relying on the dynamic forces of the nation and with the help of friendly countries and organs, has drawn up a programme of agricultural development the primary objective of which is self-sufficiency in food by the year2000. The chief means to be used for that purpose are the combat against desertification, the recovery of land in zones infected by onchocerciasis, the improvement of the quality of water and progressive mechanization.
246.	To this priority of priorities we have added a policy of breaking out of our land-locked situation by the' construction of roads and railroads. Finally, we have embarked upon a process of economic diversification through the exploitation of our mining resources and the processing of both agricultural and mineral products.
247.	All of these efforts stand a chance of success only if they have the benefit of an atmosphere of peace and security, which is the very basis of the United Nations Charter. Yet in that respect we have to note that we have not observed a significant improvement in the international situation and that our world today continues to be marked by the interplay of relations of force and ideological conflicts.
248.	The situation in southern Africa, which has frequently been condemned from this rostrum by peoples who cherish justice; the disturbing situation which is developing in the northwest part of the African continent; the internal struggles which are sustained with such damaging effect in certain States—these, inter alia, count among the most disturbing problems for my country, Upper Volta.
249.	The Tenth Meeting of Heads of Government of Commonwealth Countries at Lusaka attempted a last- minute rescue of Zimbabwe. We have been following with the greatest interest the proceedings of the London conference which has assembled—around the United Kingdom, the administering Power responsible for the rebel colony—Rhodesia, the representatives of the racist minority system of the illegal Salisbury Government, and the legitimate representatives of the people of Zimbabwe grouped in the Patriotic Front.
250.	We hope that the London conference will make it possible to achieve the ground for understanding among the parties involved so that Zimbabwe will at long last be able to enjoy internal peace in full and complete independence.
251.	The situation in Namibia has become intolerable in more than one sense: because the illegal South African occupation is continuing; because the Territory has been serving as a base for the ignominious regime of Pretoria in its murderous attacks launched against the populations of neighbouring African States; and lastly, because this constant challenge to the United Nations is possible only through the complicity of certain States Members of the United Nations.
252.	We can say that at long last there is a glimmer of hope now that Namibia, with its proud, intrepid and persevering people, will be able to take its legitimate place in the assembly of nations.
253.	We call upon the Western Powers members of the Security Council to show greater political will in finding a definitive solution of this question. We call upon them, in particular, to drop their opposition to the application of Chapter VII of the Charter since all means which have been tried outside that framework have proved to be futile. The Western countries, the main economic and military partners of Pretoria, by refusing to apply sanctions against the racist regime, have enabled it to develop, under the cover of their protection, a military potential which can eventually be used only against independent Africa. The time has come for us to confront them with their responsibilities, because it is thanks to their indulgence that South Africa has always mocked our Organization.
254.	All negotiations to bring Pretoria to its senses having failed, what can the international community now do except to apply the relevant sanctions provided for in the Charter? We must denounce any collusion with the system of apartheid, which, despite many resolutions of the General Assembly and of the Security Council, continues arrogantly to prosper and to intensify its repressive efforts against the black population which has now become a foreign population in its own territory and in its own country.
255.	The peoples of the Middle East, who endured more than their fair share during the last world war, have since that time known neither peace nor security.
256.	The creation of the State of Israel and the armed conflicts which have pitted it against its neighbours are less the source of the ills which have ravaged that region than is the disregard of the rights of the Palestinian people.
257.	We believe that all the States of the region have the right to existence and to secure and recognized frontiers.
258.	We also feel that the people of Palestine have the right to set up a viable national State. That is the condition essential to the establishment of a lasting peace in the region, just as no just and valid peace can be achieved without the direct involvement of the Palestinian people.
259.	Since the end of the Viet Nam war, we have witnessed a re-dealing of the cards in South-East Asia. This process is all the more disturbing in that it involves to the utmost the two neighbouring great Powers.
260.	While the political objectives of successive armed interventions, offensives and counter-offensives in that area will be left for the future to reveal, their consequences are already apparent: the dislocation of the economies of the region, the exodus of thousands of men, women and children, and the jeopardizing of individual and collective freedoms in the region.
261.	These wanderers, involuntary stars in an unexciting year, provide through their tragedy a striking symbol of the moral crisis of our age.
262.	The conscience of mankind cannot fail to be disturbed by the multitude of questions which must be asked, even if few answers are found. And it is here in this forum that these questions must be raised; it is here also that they must be answered.
263.	After a third of a century of existence for the United Nations, must we conclude that our Organization has failed in confrontation with the sovereignty of Member States? That sovereignty seems to know no limits, either internally when it brings its weight to bear upon the citizens of the State or abroad, beyond its boundaries, for today, countries large and small set themselves up one by one as policemen, and whether in Asia, Africa or elsewhere, we have helplessly witnessed these interventions which dare not speak their names.
264.	Here again we must reaffirm the principles of the Charter and adhere to them tenaciously if we truly want to bring about the triumph of the noble objectives of the United Nations. We must condemn without reservation all Member States which are guilty of subversion and armed aggression against other States.
265.	The two super-Powers have just signed the Treaty on the Limitation of Strategic Offensive Arms. At the same time, they have planned negotiations with a view to concluding an agreement as the outcome of the third round of SALT. Allow a small, peace-loving country to rejoice that a new step forward has been taken in the quest for disarmament. We in Upper Volta believe that the great Powers, in the light of their position in the world and the excessive powers conferred upon them by the United Nations Charter, are accountable to the international community with regard to the achievement of general and complete disarmament. However, in this precise sphere of international peace and security, we of Upper Volta believe in all sincerity that all decisions, to the extent that they concern the existence of mankind as a whole, must be made on the basis of mutual agreement between the great and the small countries, for it is true that the value or credibility of an initiative, suggestion or proposition does not depend solely on the size or economic power of a nation, but on its ability fully to meet the responsibilities that go with its international sovereignty.
266.	In Upper Volta, we firmly believe in the need for a common strategy to resolve our common problems. It seems essential, then, that all countries should be fully associated with all discussions which have a bearing on the fate of the world. In view of its practical mission in the search for peace and its multidimensional nature, the United Nations should be the appropriate framework for this.
267.	Still on the subject of disarmament, we wish to repeat our position that our African continent must be free of nuclear bases. This is the appropriate place yet again to draw the attention of the countries that co-operate in nuclear matters with the racist regime of Pretoria to the danger to which they are exposing the African continent by enabling South Africa to equip itself with atomic weapons.
268.	As responsible people of conscience, we have wanted our continent to be protected from nuclear bar-gaining. What could be more natural than for us to consider any aid to racist South Africa in the nuclear sphere as an unfriendly gesture to the peoples of the continent? We deplore this all the more as the countries concerned are friendly countries which are helping us in our efforts towards economic development.
269.	May we dream, may we imagine a better world, in which the selfish interests which now engender the desire for power will yield to the common quest for the well-being of the greatest number?
270.	Let me reply on behalf of President Lamizana and of all of Upper Volta, that it would have been impossible to cherish such dreams if it had not been for the wise and edifying words that the Holy Father, His Holiness Pope John Paul II, spoke here before us only a few days ago, words which I am sure will strike a favourable chord with all men of goodwill.
271.	As the United Nations advances up the hill, it is our duty to keep it always inclined towards justice and peace: justice for the disinherited and the hungry; justice for the weak; justice for the oppressed and the exploited; and justice for all those who are still fighting for their dignity as free men; peace for our age and for future generations; peace for the rich and for the poor; peace for the suffering; peace in Africa; peace in the Middle East; peace in South-East Asia; and peace for all those who nave faith in the future and in the progress of mankind.